The judgment of the court of appeals is reversed. Plaintiffs allegation that he was fired as a result of having testified truthfully, albeit unfavorably to the defendants, if proven to be true, would constitute conduct on the part of the defendants which violates the public policy of this state. This cause is remanded to the trial court to apply Painter v. Graley (1994), 70 Ohio St.3d 377, 639 N.E.2d 51.
Moyer, C.J., A.W. Sweeney, Wright, Resnick and Pfeifer, JJ., concur.
Douglas, J., dissents.
F.E. Sweeney, J., not participating.